By Judge Dean W. Sword, Jr.
The court has reviewed the respective authorities submitted by counsel with regard to the issue of the discovery of surveillance material.
After reviewing the several circuit court opinions, the court comes to the conclusion that the position adopted by Judge Johnson in the matter of Lee v. Richmond F. & P. RR., 23 Va. Cir. 357 (1991), seems fair and meets what the court believes to be a modem approach to discovery.
For the reasons stated by Judge Johnson, we shall require any surveillance materials that may be presented at trial for whatever purpose to be made available for inspection by plaintiff’s counsel at least five days prior to trial. If the defense does not plan to use such materials, the plaintiff has no need to see them and they need not be produced.